UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA

DEFENDERS OF WILDLIFE, et al.,

                          Plaintiffs,
                                                                   Civil Action No. 14-1025 (BAH)
                          v.
                                                                   Judge Beryl A. Howell
SALLY JEWEL, in her official capacity as
Secretary of the United States Department of
the Interior, et al.,

                          Defendants,

        and

OKLAHOMA INDEPENDENT
PETROLEUM ASSOCIATION, et al.,

                          Defendant-Intervenors.


                                        MEMORANDUM OPINION

        Three conservation organizations have brought suit against the United States Fish and

Wildlife Service (“FWS”) and two government officials (collectively, the “Federal Defendants”)

over two regulatory decisions relating to the “lesser prairie-chicken” (collectively, the

“Challenged Rules”). 1 See Compl. ¶ 1. This case is one of five similar legal challenges filed in

both Oklahoma and Texas. The Oklahoma Independent Petroleum Association, along with

others, intervened in this action and asked this Court to transfer the case to the Northern District

of Oklahoma, where the first of these cases was filed and other similar legal challenges are

currently pending. See Mot. Transfer Venue, ECF No. 12. For the reasons stated below, the



1
 The plaintiffs consist of the Defenders of Wildlife, the Center for Biological Diversity, and the WildEarth
Guardians. The Federal Defendants consist of Sally Jewell, Secretary, U.S. Department of Interior, Daniel Ashe,
Director, U.S. Fish and Wildlife Services, and the U.S. Fish and Wildlife Services.

                                                        1
Court concludes that the transfer of this case to the Northern District of Oklahoma best serves the

interests of justice and is warranted under 28 U.S.C. § 1404(a).

I.     BACKGROUND

       The lesser prairie-chicken “is a species of prairie grouse endemic to the southern high

plains of the United States.” 79 Fed. Reg. 19,974, 19,998 (April 10, 2014). The lesser prairie-

chicken inhabits shortgrass prairies, sand sage grasslands, and shinnery oak shrubsteppe across

Oklahoma, eastern New Mexico, the Texas panhandle, Kansas, and southeastern Colorado. See

Id. at 20,009. In 2010, the WildEarth Guardians—a plaintiff in this action—brought suit against

the FWS seeking a listing decision regarding the lesser prairie-chicken, among many other

species. See In re Endangered Species Act Section 4 Deadline Litig., No. 10-mc-377, MDL

Docket No. 2165 (D.D.C.). The action was consolidated with several other cases seeking listing

decisions for additional species. See In re Endangered Species Act Section 4 Deadline Litig.,

716 F. Supp. 2d 1369 (J.P.M.D.L. 2010). Ultimately, the parties entered into a consent decree,

which required the FWS to make listing decisions with respect to hundreds of species—

including the lesser prairie-chicken—by specific dates. See In re Endangered Species Act

Section 4 Deadline Litig., 277 F.R.D. 1, 6–7 (D.D.C. 2011).

       In 2014, the FWS issued a final rule listing the lesser prairie-chicken as “threatened”

under the Endangered Species Act (“ESA”). See 79 Fed. Reg. 19,974 (April 10, 2014) (“Listing

Decision”). The FWS also issued a second rule modifying the standard protections available for

the lesser prairie-chicken as a “threatened” species. See 79 Fed. Reg. 20074 (April 10, 2014)

(“Conditions Decision.”). All of the “comments and materials received, as well as supporting

documentation” concerning the Challenged Rules is available for public inspection at the FWS

Oklahoma Ecological Services Field Office (“FWS Field Office”) in Tulsa, Oklahoma. See 79



                                                2
Fed. Reg. 19,974; 79 Fed. Reg. 20074. An individual or party seeking additional information

regarding the Challenged Rules are directed to contact the Field Supervisor for the FWS Field

Office, once again, in Tulsa, Oklahoma. See 79 Fed. Reg. 19,974; 79 Fed. Reg. 20074. For both

of the Challenged Rules, “the primary authors [were] the staff members of the Oklahoma

Ecological Services Field Office.” See 79 Fed. Reg. 19,974, 20,070; 79 Fed. Reg. 20074,

20,084. The Challenged Rules were signed in Washington D.C.

        Following the Listing Decision, multiple parties brought suit. At present, five separate

suits spanning three separate venues are pending to challenge one or both of the Challenged

Rules. This is the fourth-filed action and the only action filed in Washington D.C. As

summarized below, each of the pending actions challenges the Listing Decision, while two

pending actions also challenge the consent decree and the instant action also challenges the

Conditions Decision.

             Case                      Venue              Date Filed         Legal Challenges
Oklahoma, et al. v. Dep’t of     N.D. Okla.            Mar. 17, 2014       Listing Decision
Interior, et al., No. 14-cv-                           (Amended July
123 (JHP)                                              14, 2014)           Consent Decree
OIPA, et al. v. Dep’t of         N.D. Okla.            June 8, 2014        Listing Decision
Interior, et al. No. 14-cv-307
(JHP)
Permian Basin Petroleum          W.D. Tex.             June 9, 2014        Listing Decision
Ass’n, et al. v. Dep’t of
Interior, et al., No. 14-cv-
0050 (RAJ)
Defenders of Wildlife, et al.    D.D.C.                June 17, 2014       Listing Decision
v. Jewell, et al., No. 14-cv-
1025 (BAH)                                                                 Conditions Decision
Hutchison, et al. v. Dep’t of    N.D. Okla.            August 27, 2014     Listing Decision
Interior, et al., No. 14-cv-                           (Amended Nov.
0509 (JHP)                                             11, 2014)           Consent Decree


        In each pending case, the parties have hotly contested the issue of venue. The present

case is no different.

                                                 3
        On September 30, 2014, this Court permitted the Oklahoma Independent Petroleum

Association of America, and five others, to intervene on behalf of the defendants in the present

case. 2 See Minute Order (Sept. 30, 2014). The defendant-intervenors filed a motion to transfer

venue to the Northern District of Oklahoma. Meanwhile, in Oklahoma and Texas, the Federal

Defendants filed motions seeking to transfer venue here. Only one motion has thus far been

decided. In Oklahoma v. Dep’t of Interior, the court rejected the Federal Defendants’ attempt to

transfer venue pursuant to 28 U.S.C. § 1404. See Oklahoma v. Dep’t of Interior, No. 14-cv-123,

2014 WL 4705431 (N.D. Okla. Sept. 22, 2014), ECF No. 87. Undeterred, the Federal

Defendants have sought a ruling by the Joint Panel for Multidistrict Litigation transferring that

case to Washington D.C. on the theory that the case is related to In re Endangered Species Act

Section 4 Deadline Litig., MDL No. 2165 (J.P.M.L.), ECF No. 78. A decision by the Joint Panel

for Multidistrict Litigation has yet to issue.

II.     LEGAL STANDARD

        A case may be transferred to another venue “[f]or the convenience of parties and

witnesses, in the interest of justice.” 28 U.S.C. § 1404(a). As the Supreme Court has noted,

“Section 1404(a) is intended to place discretion in the district court to adjudicate motions for

transfer according to an ‘individualized, case-by-case consideration of convenience and

fairness.’” Stewart Org., Inc. v. Ricoh Corp., 487 U.S. 22, 29 (1988) (quoting Van Dusen v.

Barrack, 376 U.S. 612, 622 (1964)). “[T]ransfer in derogation of properly laid venue” in the

District of Columbia “must . . . be justified by particular circumstances that render the transferor

forum inappropriate by reference to the considerations specified in that statute.” Starnes v.

2
 The defendant-intervenors consist of the Oklahoma Independent Petroleum Association, the Oklahoma Oil and
Gas Association, the International Association of Geophysical Contractors, the Independent Petroleum Association
of America, the American Petroleum Institute, and the Western Energy Alliance. On October 8, 2014, the Court
also permitted the National Rural Electric Cooperative Association and the Western Association of Fish and
Wildlife to intervene on behalf of the defendant. See Minute Order (Oct. 8, 2014).

                                                        4
McGuire, 512 F.2d 918, 925 (D.C. Cir. 1974). In deciding a motion to transfer venue under

§ 1404(a), a court must first determine whether the transferee district is one where the action

“might have been brought,” 28 U.S.C. § 1404(a), and then must balance the private and public

interests involved in the proposed transfer to determine “whether the defendant has demonstrated

that considerations of convenience and the interest of justice support a transfer,” Barham v. UBS

Fin. Servs., 496 F. Supp. 2d 174, 178 (D.D.C. 2007). The burden is on the movant to

“establish[] that the transfer of this action is proper.” Hooker v. NASA, 961 F. Supp. 2d 295, 297

(D.D.C. 2013) (internal quotation marks and citation omitted).

III.    DISCUSSION

        Under the general federal venue statute, venue is proper in any judicial district where (1)

“a defendant in the action resides;” (2) “a substantial part of the events or omissions giving rise

to the claim occurred, or a substantial part of property that is subject of the action is situated;” or

(3) a “plaintiff resides if no real property is involved in the action.” 28 U.S.C. § 1391(e)(1). The

Parties do not dispute that this action “might have been brought” in the Northern District of

Oklahoma as a substantial part of the events giving rising to this legal action occurred there,

including the drafting of the challenged regulations. See 79 Fed. Reg. 19,974, 20,070; 79 Fed.

Reg. 20074, 20084. Thus, at issue in this transfer motion is whether the convenience of the

parties and the interest of justice support a transfer.

        Prior cases have established a list of private and public interests factors for courts to

weigh in order to determine whether transfer is appropriate. See, e.g., Foote v. Chu, 858 F. Supp.

2d 116, 121–23 (D.D.C. 2012). Not all of these factors are listed explicitly in the statute but

rather they are intended to elucidate the concerns implied by the phrase “in the interest of

justice.” See Stewart Org., 487 U.S. at 29. In evaluating “the interest of justice,” the Court is



                                                   5
mindful of the Supreme Court's statement that analyses of venue transfer under § 1404(a) are to

be done on an individualized, case-by-case basis. See id.; see also Stand Up for California v.

Dep't of the Interior, 919 F. Supp. 2d 51, 64 (D.D.C. 2013). The Court will address the private

interest factors and then the public interest factors.

        A.       Analysis of Private Interest Factors

        Courts generally look to six private interest factors in evaluating transfer motions: “1) the

plaintiff's choice of forum, 2) the defendant's choice of forum, 3) where the claim arose, 4) the

convenience of the parties, 5) the convenience of the witnesses, particularly if important

witnesses may actually be unavailable to give live trial testimony in one of the districts, and 6)

the ease of access to sources of proof.” Montgomery v. STG Int'l, Inc., 532 F. Supp. 2d 29, 32–

33 (D.D.C. 2008) (citing Akiachak Native Cmty. v. Dep't of Interior, 502 F. Supp. 2d 64, 67

(D.D.C. 2007)). In the instant case, the first three factors are largely mixed and the final three

factors are effectively neutral because this case will be reviewed on the basis of the

administrative record.

        Both the plaintiffs and the defendants wish to maintain venue in the District of Columbia

and both oppose the defendant-intervenors’ motion to transfer. 3 Ordinarily, a plaintiff bringing

suit in its home forum is entitled to a “strong presumption in favor of the chosen forum.” Sierra

Club v. Van Antwerp, 523 F. Supp. 2d 5, 11 (D.D.C. 2007). Nevertheless, a plaintiff’s forum is

owed less deference where the plaintiff’s choice of forum has “‘no meaningful ties to the


3
  Intervenors may move to transfer venue and courts will grant such motions where appropriate. See, e.g., S. Utah
Wilderness Alliance v. Lewis, 845 F. Supp. 2d 231, 235 (D.D.C. 2012) (granting intervenors’ motion to transfer in
part because “acts taken by officials in the [Bureau of Land Management’s] Washington, D.C. office do not create a
factual nexus between this controversy and the District of Columbia”); Intrepid Potash-New Mexico, LLC v. Dep't of
Interior, 669 F. Supp. 2d 88, 95 (D.D.C. 2009) (granting intervenor’s motion to transfer in part because merely
“[n]aming a cabinet secretary or a federal agency does not alone anchor venue here”); Me-Wuk Indian Cmty. of the
Wilton Rancheria v. Kempthorne, 246 F.R.D. 315, 322 (D.D.C. 2007) (granting intervenor’s motion to transfer
because “this case has little connection with this District other than the fact that the Department of Interior is
headquartered here”).

                                                        6
controversy and no particular interest in the parties or subject matter.’” Greater Yellowstone

Coal. v. Bosworth, 180 F. Supp. 2d 124, 128 (D.D.C. 2001) (quoting Chung v. Chrysler Corp.,

903 F. Supp. 160, 165 (D.D.C. 1995)); see also Montgomery, 532 F. Supp. 2d at 33 (noting that

although “[c]ourts ordinarily give deference to plaintiffs' choice of forum,” where the “plaintiffs

are not residents of the forum and ‘most of the relevant events occurred elsewhere’ this

deference is weakened” (quoting Hunter v. Johanns, 517 F. Supp. 2d 340, 344 (D.D.C. 2007)).

These two principles are at tension “[w]hen plaintiffs bring suit in this district to challenge

federal decisions affecting natural resources located in other jurisdictions . . . .” Oceana, Inc. v.

Pritzker, No. 13-cv-770, 2013 WL 5801755, at *3 (D.D.C. Oct. 28, 2013).

       Two of the three plaintiffs in the instant actions maintain their headquarters outside of

Washington D.C. The Center for Biological Diversity is headquartered in Tucson, Arizona and

Wildearth Guardians is headquartered in Santa Fe, New Mexico. See Compl. ¶¶ 15, 17. The

third plaintiff, Defenders of Wildlife, does maintain its headquarters in Washington D.C.,

however. Id. ¶ 13. Thus, while a plaintiff bringing suit in its home forum is ordinarily entitled to

deference in its choice of forum, any deference owed by the Court in this action is lessened

because only one of the three plaintiffs resides in the current forum. Moreover, although it is

true that the regulatory body responsible for the regulations challenged in this action—the

Department of Interior—is headquartered in Washington D.C., the FWS’s Field Office was the

principal author of the Challenged Rules. See 79 Fed. Reg. 19,974, 20,070; 79 Fed. Reg. 20074,

20,084. Moreover, the “comments and materials received, as well as supporting documentation

used in preparing this final rule” were available to the public only in the FWS Field Office, and

the Acting Field Supervisor in the FWS Field Office was designated as the point of contact for

inquiries concerning the decision. 79 Fed. Reg. 19,974; 79 Fed. Reg. 20074. In similar cases,



                                                  7
courts have concluded that “the parties' presence in the District of Columbia is overshadowed by

the lack of evidence that federal officials in this forum played an active or significant role in the

decision to issue the permits.” Sierra Club v. Flowers, 276 F. Supp. 2d 62, 67-68 (D.D.C. 2003)

(internal quotation marks omitted)); see also Trout Unlimited v. Dep’t of Agric., 944 F. Supp. 13,

18 (D.D.C. 1996) (declining to defer to the plaintiffs' choice of forum because the decision-

making process occurred in Colorado, not in the District of Columbia); cf. Greater Yellowstone

Coal., 180 F. Supp. 2d at 128–29 (deferring to the plaintiffs' choice of forum in part because

federal officials in the District of Columbia were involved in the grazing-permit decision at

issue). 4 Nonetheless, the regulations are not wholly without connection to this District, as the

regulations were signed in Washington D.C. See 79 Fed. Reg. 19,974, 20,071; 79 Fed. Reg.

20,074, 20,085.

        The deference owed to the plaintiffs’ and defendants’ choice of forum is somewhat

weakened because the claims arose out of agency actions taken primarily in Oklahoma regarding

a threatened species, the lesser prairie-chicken, with a range encompassing “southeastern

Colorado, western Kansas, eastern New Mexico, western Oklahoma, and the Texas Panhandle . .

. .” 79 Fed. Reg. 19,974 (emphasis added). By contrast, for example, the court in Oceana, Inc.

v. Pritzker maintained venue over an Administrative Procedure Act challenge relating to

northeastern fisheries in part because “although the regulations’ effects would . . . fall most

strongly in and around Massachusetts . . . [,] the economic impact would also be felt in mid-

Atlantic fisheries close to Washington, not to mention in seafood markets around the country.”

2013 WL 5801755, at *4. The connection between the regulation of the lesser prairie-chicken


4
  Although the plaintiffs comment that “[m]embers of Congress and governors from the affected states had been
very vocal about the listing and its implications,” the letters and actions cited were headed by the Oklahoma
congressional delegation. See Resp. Opp. Mot. Transfer at 11 n.2, ECF No. 26. This reinforces the intense interest
in the Challenged Rules in Oklahoma.

                                                         8
and the citizens of Washington D.C. is less clear. Altogether, the first three private interest

factors are largely mixed as the plaintiffs’ and defendants’ choice of forum is slightly

undermined by the limited connection between the events at issue and this forum, both in terms

of the drafting of the Challenged Rules and the species subject to regulation.

        The final three factors—concerning the convenience of the parties and witnesses, and the

ease of access to sources of proof—are largely neutral. This case will be decided on the basis of

the administrative record with no witnesses likely to be called. Although, the existence of an

administrative record does not by itself preclude transfer to another district, “the convenience of

witnesses and the ease of access to sources of proof, are neutral with respect to transfer” when

the case will be decided on the basis of an administrative record. Pres. Soc. of Charleston v. U.S.

Army Corps of Eng’rs, 893 F. Supp. 2d 49, 56 (D.D.C. 2012); see also Sierra Club v. Van

Antwerp, 523 F. Supp. 2d 5, 12 (D.D.C. 2007). To the extent the location of the administrative

record is considered, it “should be afforded little weight . . . .” S. Utah Wilderness Alliance v.

Norton, 315 F. Supp. 2d 82, 88 (D.D.C. 2004); see also Flowers, 276 F. Supp. 2d at 69 (“The

location of the administrative record, however, carries some weight in transfer determinations . .

. .”). Therefore, “[t]o the extent these factors are relevant, . . . they weigh slightly in favor of

transfer to the forum in which the administrative records reside.” Bergmann v. Dep't of Transp.,

710 F. Supp. 2d 65, 74–75 (D.D.C. 2010). Thus, the presence of the administrative record in

Oklahoma slightly favors transfer to the Northern District of Oklahoma.

        In addition, courts recognize that litigating in a particular forum is likely to

inconvenience one party or another unless all the parties reside in the chosen district. United

States ex rel. Westrick v. Second Chance Body Armor, Inc., 771 F. Supp. 2d 42, 48 (D.D.C.

2011). In evaluating the convenience of the parties, courts consider whether “litigating in a



                                                   9
particular forum would cause a party to suffer a hardship, such as from significant expense.” Id.

(citing Kotan v. Pizza Outlet, Inc., 400 F. Supp. 2d 44, 50 (D.D.C. 2005)). The parties have not

identified a hardship from litigating in either this District or the Northern District of Oklahoma.

       B.      Analysis of Public Interest Factors

       While the private interest factors are mixed, the public interest factors strongly favor

transferring venue. Courts typically look to three factors in evaluating the public interest: “(1)

the transferee forum's familiarity with the governing laws and the pendency of related actions in

that forum; (2) the relative congestion of the calendars of the potential transferee and transferor

courts; and (3) the local interest in deciding local controversies at home.” Foote v. Chu, 858 F.

Supp. 2d 116, 123 (D.D.C. 2012) (citing Ravulapalli v. Napolitano, 773 F. Supp. 2d 41, 56

(D.D.C. 2011)).

       Since this is an issue of federal law, the first part of the first factor is effectively neutral;

all federal courts should have the requisite familiarity with federal law. See In re Korean Air

Lines Disaster of Sept. 1, 1983, 829 F.2d 1171, 1175 (D.C. Cir. 1987) (noting that federal courts

“are presumptively competent to decide” issues of federal law) (internal quotation marks

omitted). In this case, however, there are related pending actions in the proposed forum. The

pendency of previously filed related actions weighs heavily in the Court’s analysis and strongly

favors transfer.

       The well-established rule in the D.C. Circuit is that “[w]here two cases between the same

parties on the same cause of action are commenced in two different Federal courts, the one

which is commenced first is to be allowed to proceed to its conclusion first.” Wash. Metro. Area

Transit Auth. v. Ragonese, 617 F.2d 828, 830 (D.C. Cir. 1980); see also Biochem Pharma, Inc. v.

Emory Univ., 148 F. Supp. 2d 11, 13 (D.D.C. 2001) (“When lawsuits involving the same



                                                   10
controversy are filed in more than one jurisdiction, the general rule is that the court that first

acquired jurisdiction has priority.” (citing Columbia Plaza Corp. v. Security Nat’l Bank, 525

F.2d 620, 627 (D.C. Cir. 1975))). The so called “first-filed” rule is more of a guide than a rule,

however, and a court should balance equitable considerations in making a determination of

whether to transfer a case. See Villa v. Salazar, 933 F. Supp. 2d 50, 54 (D.D.C. 2013).

Specifically, courts may examine whether the first-filed case was part of a “preemptive strike” or

filed during good-faith settlement negotiations. Equitable principals do not favor such strategic

forum shopping. Courts should also consider the temporal proximity of the filings, the progress

of the respective cases, and whether a full, fair, and complete adjudication of the issues may be

had before this Court. See Int'l Painters & Allied Trades Indus. Pension Fund v. Painting Co.,

569 F. Supp. 2d 113, 116 (D.D.C. 2008) (discussing equitable factors). Nevertheless, an over-

arching consideration is the “compelling public interest in avoiding duplicative proceedings (and

potentially inconsistent judgments),” which weighs heavily in a court’s transfer analysis. See

Reiffin v. Microsoft Corp., 104 F. Supp. 2d 48, 58 (D.D.C. 2000); see also Barham v. UBS Fin.

Servs., 496 F. Supp. 2d 174, 180 (D.D.C. 2007) (“[T]he most significant factor weighing in favor

of transferring [a] case is the presence of closely related litigation.”); Holland v. A.T. Massey

Coal, 360 F. Supp. 2d 72, 77 (D.D.C. 2004) (“[T]he fact that there is an ongoing case dealing

with similar issues in another jurisdiction weighs very heavily in favor of a transfer under

§ 1404(a).” (citing In re Scott, 709 F.2d at 721 n.10)); see also California Farm Bureau Fed'n v.

Badgley, 2005 WL 1532718, *2 (D.D.C. June 29, 2005) (“[A] significant risk that this court and

the California court would issue inconsistent orders subjecting [defendant] to inconsistent

obligations . . . weigh[s] heavily in favor of transfer.”).




                                                   11
         As noted, the present litigation contains five separate suits spanning three separate venues

all making the same legal challenge to the Listing Decision with some variation among the cases

in additional claims asserted. The instant action is the fourth suit filed. The first two cases filed,

as well as a third one, are presently before Judge Payne in the Northern District of Oklahoma. 5

See Oklahoma, et al. v. Dep’t of Interior, et al., No. 14-cv-00123 (N.D. Okla.) (filed March 17,

2014); Oklahoma Indep. Petroleum Ass’n, et al. v. Dep’t of Interior, et al., No. 14-cv-00307

(N.D. Okla.) (filed June 8, 2014); Hutchison, et al. v. Dep’t of Interior, et al., No. 14-cv-00509

(N.D. Okla.) (filed Aug. 27, 2014). An additional case is currently before Judge Junell in the

Western District of Texas. See Permian Basin Petroleum Ass’n, et al. v. Dep’t of Interior, et al.,

No. 14-cv-0050 (W.D. Tex.) (filed June 9, 2014). On September 22, 2014, Judge Payne denied

the Federal Defendants’ motion to transfer Oklahoma v. Department of Interior to this District. 6

See Oklahoma, 2014 WL 4705431.

         The first-filed action was in the Northern District of Oklahoma and Judge Payne has now

resolved a motion to transfer venue under 28 U.S.C. § 1404(a) and exercised his discretion to

retain jurisdiction. Proceeding to the merits in the instant action creates a potential for

inconsistent judgments regarding the same legal issues and involving the same parties. The

possibility of inconsistent judgments is not “merely ‘speculative,’” but real and concrete.

Oceana, 2013 WL 5801755, at *5; see also FTC v. Cephalon, Inc., 551 F. Supp. 2d 21, 29

(D.D.C. 2008) (“[T]he interest of justice dictates that transfer is appropriate to avoid subjecting a

5
  The Oklahoma Independent Petroleum Association, one of the defendant-intervenors in this action, is also the
plaintiff in one of the actions before Judge Payne. Oklahoma Indep. Petroleum Ass’n, et al. v. Dep’t of Interior, et
al., No. 14-cv-00307 (N.D. Okla.) (filed June 8, 2014).
6
  As noted, the Federal Defendants are now asking the Joint Panel on Multidistrict Litigation to transfer Oklahoma
to this District because the plaintiffs in Oklahoma are challenging a consent agreement entered into by FWS and
approved by a Judge on this Court. See In re Endangered Species Act Section 4 Deadline Litigation, No. 14-mc-
123, MDL Docket No. 2165 (D.D.C.). Should the MDL panel grant that motion, and any subsequent similar
motions in the other pending actions, this case will then presumably be transferred back to this District. Meanwhile,
however, the parties, as well as the Court in the Northern District of Oklahoma, will be able to proceed with
coordinating scheduling for the pending cases to ensure the efficient use of the parties’ and judicial resources.

                                                         12
defendant to the grave risk of inconsistent judgments deriving from the same conduct.”).

Although certain of the pending cases concern additional challenges not at issue in this case (i.e.,

the consent decree) or do not concern legal challenges made in this case (i.e., the Conditions

Decision), “the interest of justice factor encompasses the desire to avoid multiple litigation from

a single transaction [and] to try related litigation together . . . .” Reiffin, 104 F. Supp. 2d at 55

(alterations and emphasis in original) (quoting Vencor Nursing Centers, L.P. v. Shalala, 63 F.

Supp. 2d 1, 6 (D.D.C. 1999)). Indeed, although the plaintiffs in this action challenge both the

Listing Decision and the Conditions Decision, unlike the other pending suits, the outcome of the

two rules are closely linked because the Conditions Decision is necessarily tied to the listing of

the lesser prairie-chicken as threatened. Although neither suit has proceeded beyond the initial

stages, Judge Payne’s determination to retain jurisdiction over the first-filed suit strongly

supports transfer of the current case.

        The next factor, concerning the congestion of the docket, is largely neutral. The parties

have presented dueling statistics to argue over the relative congestion of the two dockets.

Whatever differences may exist between the dockets, they are not sufficient to favor either side.

Indeed, Judge Payne reached a similar conclusion finding that the parties had not “demonstrated

that the Northern District of Oklahoma’s docket is any more congested than the D.C. District

Court.” See Oklahoma, 2014 WL 4705431, at *8.

        Finally, Oklahoma has a strong “local interest” in resolving this dispute and that

ordinarily favors transfer. Yet, Oklahoma’s local interest does not mean that this case lacks a

corresponding national interest. Indeed, the lesser prairie-chicken’s range spreads beyond

Oklahoma and into several neighboring states including Texas, Colorado, New Mexico, and

Kansas. Moreover, the Challenged Rules represent national policy and implement Federal law—



                                                  13
the Endangered Species Act. Nevertheless, the D.C. Circuit has admonished that there exists no

“blanket rule that ‘national policy’ cases should be brought [in D.C.].” Starnes v. McGuire, 512

F.2d 918, 928 (D.C. Cir. 1974). Thus, although Oklahoma may have a local interest in

adjudicating this dispute, this forum also maintains a national interest over the dispute, which

makes the third factor effectively neutral in the present case.

                                          *       *       *

       The first challenge to the listing of the lesser prairie-chicken was filed in the Northern

District of Oklahoma and that court has exercised its discretion to retain venue. “Courts in this

district have clearly stated[:] ‘The interests of justice are better served when a case is transferred

to the district where related actions are pending.’” Reiffin, 104 F. Supp. 2d at 56 (collecting

cases). After examining all of the public and private factors, the Court concludes that the

transfer of this case to the Northern District of Oklahoma best serves the interests of justice.

IV.    CONCLUSION

       For the reasons stated above, the Court finds that transfer to the Northern District of

Oklahoma is warranted under 28 U.S.C. § 1404(a). Accordingly, the motion to transfer venue is

granted. An appropriate Order accompanies this Memorandum Opinion.

                                                                          Digitally signed by Hon. Beryl A. Howell
                                                                          DN: cn=Hon. Beryl A. Howell, o=U.S.
                                                                          District Court for the District of
       Date: November 17, 2014                                            Columbia, ou=United States District
                                                                          Court Judge,
                                                                          email=Howell_Chambers@dcd.uscourts.
                                                                          gov, c=US
                                                                          Date: 2014.11.17 17:47:25 -05'00'
                                                       __________________________
                                                       BERYL A. HOWELL
                                                       United States District Judge




                                                  14